Case: 17-10970       Date Filed: 04/03/2019      Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-10970
                              ________________________

                          D.C. Docket No. 1:16-cv-00124-ODE


KELLI JOHNSON,

                                                         Plaintiff- Appellant,

versus

RESCARE OF GEORGIA,

                                                 Defendant-Appellee.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (April 3, 2019)

Before TJOFLAT and JORDAN, Circuit Judges, and SCHLESINGER, * District
Judge.

PER CURIAM:



*
  Honorable Harvey Schlesinger, United States District Judge for the Middle District of Florida,
sitting by designation.
              Case: 17-10970     Date Filed: 04/03/2019   Page: 2 of 3


      Kelli Johnson appeals the district court’s grant of summary judgment on her

claim that ResCare of Georgia breached an express contract by not paying her $16

per hour for skilled nursing services to patients for whom she provided “host home

services.” Having reviewed the record, and with the benefit of oral argument, we

affirm.

      Viewing the facts in the light most favorable to Ms. Johnson, see Glob. Quest,

LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1026 (11th Cir. 2017), the record shows

that from 2007 to 2014 ResCare and Ms. Johnson operated under an express oral

contract providing that Ms. Johnson would receive $16 per hour for skilled nursing

services she provided to ResCare’s patients. ResCare paid Ms. Johnson pursuant to

this agreement until July of 2014, when it told her that it would no longer pay

separately for skilled nursing services provided to the “host home” patients she was

caring for at her home (pursuant to a separate written agreement).

      Ms. Johnson contends that ResCare owes her $16/hour for skilled nursing she

provided to the “host home” patients after July of 2014. Under Georgia law,

however, an indefinite oral contract like the one between ResCare and Ms. Johnson

was terminable at will (i.e., with or without cause). See Balmer v. Elan Corp, 599
S.E.2d 158, 161 (Ga. 2004); O.C.G.A. § 34-7-1. Once ResCare told Ms. Johnson

in July of 2014 that it was no longer going to pay her separately for skilled nursing

services, the oral contract between the parties ended. Ms. Johnson therefore does


                                         2
              Case: 17-10970    Date Filed: 04/03/2019   Page: 3 of 3


not have a valid breach of contract claim for skilled nursing services she provided

after July of 2014.

      Assuming without deciding that Ms. Johnson might have had a quantum

meruit claim against ResCare, the district court denied her motion for leave to add

such a claim. As Ms. Johnson does not appeal that ruling, we need not address the

contours of such a claim.

      AFFIRMED.




                                        3